El Juez Asociado Se. Aldeey
emitió la opinión del tribunal.
Después de detenida consideración resolvimos en el caso de Vélez v. Llavina, 18 D. P. R., 657 que el dueño de un auto-móvil o de un vehículo no es responsable de los actos de culpa o negligencia de su empleado como chauffeur, si dicho auto-móvil no forma parte de una empresa.
En la apelación interpuesta en el caso presente contra la sentencia de la Corte de Distrito de Humacao que absolvió al demandado Ramón Aboy Benitez por no existir cansa de ac-ción contra él, no se impugna la anterior doctrina del caso de Vélez v. Llavina pero se sostiene que no es aplicable porque el- apelado Aboy viajaba en el automóvil que guiaba su chauffeur cuando éste negligentemente causó eJ daño por el cual se reclaman perjuicios al dueño del automóvil.
*109Este caso en nacía se diferencia del de Véles v. Llavina, supra, porque Haciendo la ley responsable al dueño de un automóvil de la culpa o negligencia de su empleado como chauffeur solamente cuando el vehículo se utiliza en una em-presa o negocio, no es responsable el dueño aunque viaje en él en el momento de ocurrir el acto negligente o culpable de su empleado porque la ley no le ha impuesto esa obligación en las excepciones específicamente establecidas a la regla general de que se responde de los actos u omisiones propios.
La sentencia apelada debe ser confirmada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.
El Juez Asociado Sr. Hutchison disintió.